Wells, J.
The instructions given to the jury were correct, and in accordance with the authorities; as well those cited for the defendant as those for the Commonwealth. They required the jury to find that some portion of the dwelling-house had been actually on fire and burned. To have required them to find something more, by use of the terms “ consumed ” and “ destroyed,” as prayed for, would have been to go beyond the provisions of the statutes, and to leave the jury with no precise definition of that which was necessary to constitute the offence.

Exceptions overruled.